                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 WILLIAM LLOYD HOLTZCLAW,

      Plaintiff,

 V.                                                    CASE NO. CV418-144


 NURSE VERNITA PARKER, in her
individual and official
 capacities; NURSE HODGES; MR.
 MILTON, Medical Director
Administrator, in his
individual and official
capacities; DEPUTY WARDEN MS.
 OWENS, in her individual and
official capacities; WARDEN
                                                                                 ct:>         c:
 JOSE MORALES, in his individual                                                              C/J
and official capacities; UNIT                                                              ■ c:

MANAGER RODNEY JACKSON, in his
individual and official                                                         —        3:2:^'
capacities; CYNTHIA RIVERS,                                                              >OPi
                                                                                -u
                                                                                3E
Chief Counselor, in her                                                                  o*- *
                                                                                         —o
individual and official                                                                  rccr
                                                                                           3?
capacities; HEAD NURSE MS.
 GREGORY, in her individual and
official capacities; DR. AWE;
and MR. CIRONE, Maintenance
 Department Head;

       Defendants.




                                    ORDER


      Before    the    Court   is    the    Magistrate       Judge's    Report          and

Recommendation, to       which   no objections         have    been    filed.   (Doc.

9.)   After    careful    review,     the     report   and     recommendation           is

ADOPTED   as    the    Court's      opinion    in   this      case.    Accordingly,

Defendants Warden Morales, Deputy Warden Owens, Chief Counselor
